                                                                   JS-6


1    Joel R. Weiner (SBN 139446)
     joel.weiner@katten.com
2    Shelby Palmer (SBN 329450)
     shelby.palmer@katten.com
3    KATTEN MUCHIN ROSENMAN LLP
     2029 Century Park East, Suite 2600
4    Los Angeles, CA 90067-3012
     Telephone: 310.788.4400
5    Facsimile: 310.788.4471
6    Attorneys for Defendants
     Universal Studios Company LLC,
7    Bob Gale and Robert Zemeckis
8                            UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11   JESSE LEE VINT III                    Case No. CV 20-6787-GW-MRWx
12              Plaintiff,                 JUDGMENT
13      vs.
14   UNIVERSAL STUDIOS COMPANY,
     LLC MAX BAER JR., ROGER
15   CAMRAS, BOB GALE, ROBERT
     ZEMECKIS and DOES 1-100, inclusive,
16
                Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
1                                          JUDGMENT
2             Pursuant to this Court’s Order entered on April 29, 2021 (Docket No. 39)
3    granting Universal Studios Company LLC, Bob Gale, and Robert Zemeckis’s Motion
4    to Dismiss plaintiff’s Second Amended Complaint without leave to amend as to all
5    claims and defendants, IT IS ORDERED AND ADJUDGED that this action is
6    DISMISSED WITH PREJUDICE in its entirety. Plaintiff shall take nothing for his
7    action against defendants, and defendants are entitled to judgment of dismissal in their
8    favor.
9
10   The Court ORDERS that such judgment for defendants be entered.
11
12   Date: May 10, 2021                      ________________________________
                                             HON. GEORGE H. WU,
13                                           UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
